16-4185
     Shi v. Sessions
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A205 277 778
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of August, two thousand eighteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12   YAN LIN SHI,
13            Petitioner,
14                 v.                                            16-4185
15                                                               NAC
16   JEFFERSON B. SESSIONS III,
17   UNITED STATES ATTORNEY GENERAL,
18            Respondent.
19   _____________________________________
20
21   FOR PETITIONER:                  Lee Ratner, New York, NY.
22
23   FOR RESPONDENT:                  Chad A. Readler Acting Assistant
24                                    Attorney General; Nancy Friedman,
25                                    Senior Litigation Counsel; Gregory
26                                    A. Pennington, Jr., Trial
27                                    Attorney, Office of Immigration
28                                    Litigation, United States
29                                    Department of Justice, Washington,
30                                    DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Yan Lin Shi, a native and citizen of the

 6   People’s Republic of China, seeks review of a November 29,

 7   2016, decision of the BIA affirming an October 8, 2015,

 8   decision of an Immigration Judge (“IJ”) denying Shi’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).      In re Yan

11   Lin Shi, No. A 205 277 778 (B.I.A. Nov. 29, 2016), aff’g No.

12   A 205 277 778 (Immig. Ct. N.Y. City Oct. 8, 2015).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA and consider only

17   the bases that the IJ relied on for the credibility

18   determination.   See Xue Hong Yang v. U.S. Dep’t of Justice,

19   426 F.3d 520, 522 (2d Cir. 2005).     The applicable standards

20   of review are well established.     See 8 U.S.C.

21   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-
                                  2
 1   66 (2d Cir. 2008).   In making a credibility determination,

 2   the agency must “[c]onsider[] the totality of the

 3   circumstances” and may base its determination on the

 4   applicant’s “demeanor, candor, or responsiveness, . . .

 5   the inherent plausibility of the applicant’s . . .

 6   account,” inconsistencies or omissions in the applicant’s

 7   statements or between her statements and other evidence

 8   “without regard to whether an inconsistency, inaccuracy, or

 9   falsehood goes to the heart of the applicant’s claim, or

10   any other relevant factor.”    8 U.S.C. § 1158(b)(1)(B)(iii);

11   Xiu Xia Lin, 534 F.3d at 163-64, 166-67.    “We

12   defer . . . to an IJ’s credibility determination unless,

13   from the totality of the circumstances, it is plain that no

14   reasonable fact-finder could make such an adverse

15   credibility ruling.”     Xiu Xia Lin, 534 F.3d at 167.   We

16   conclude that there is substantial evidence for the adverse

17   credibility determination given the inconsistencies between

18   Shi’s testimony and documentary evidence, her intentional

19   misstatements during her credible fear interview, and her

20   implausible testimony.

21
                                     3
1        Inconsistencies

2        The agency reasonably relied on Shi’s inconsistent

3    descriptions of church services in China.    8 U.S.C.

4    § 1158(b)(1)(B)(iii).    Shi testified that she never met a

5    pastor while attending house church services, but wrote in

6    her asylum application that “our pastor brought some Bibles

7    for us when he came to give preaching” and that “only the

8    pastor had [a Bible] in his hands.”    The IJ reasonably

9    concluded that these competing descriptions called into

10   question Shi’s actual knowledge of the services.    See Siewe

11   v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Decisions

12   as to . . . which of competing inferences to draw are

13   entirely within the province of the trier of fact.”

14   (quoting Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 44

15   (2d Cir. 2000))). Shi’s explanation that typically there is

16   no pastor did not resolve the inconsistency, particularly

17   because she repeated that there was never a pastor at the

18   services she attended.     The IJ was not required to credit

19   Shi’s explanation that other worshipers told her that the

20   pastor had a Bible.     See Majidi v. Gonzales, 430 F.3d 77,

21   80 (2d Cir. 2005) (“A petitioner must do more than offer a
                                  4
 1   plausible explanation for his inconsistent statements to

 2   secure relief; he must demonstrate that a reasonable fact-

 3   finder would be compelled to credit his testimony.”

 4   (internal quotation marks omitted)).

 5       Credible Fear Interview

 6       The agency reasonably relied on Shi’s admission that

 7   she misrepresented her Christianity to an asylum officer

 8   during her credible fear interview.    “We have frequently .

 9   . . held [that] an IJ’s application of the maxim falsus in

10   uno, falsus in omnibus [false in one thing, false in

11   everything] may at times be appropriate.” Siewe, 480 F.3d
12   at 170 (internal quotation marks omitted).    In her asylum

13   application, Shi admitted to misrepresenting her practice

14   of Christianity to the asylum officer.   The agency

15   reasonably rejected her explanation that she was following

16   a snakehead’s advice given the frequency of Chinese

17   Christian asylum applicants. The IJ reasonably inferred

18   that Shi’s explanation was likely fabricated to explain her

19   lack of knowledge of Christianity at the time of her

20   credible fear interview, particularly as she testified—

21   inconsistently with her application—that everything she
                                  5
1    said at her interview was true, and she was unresponsive

2    when confronted with the admission in her application that

3    she had provided false information.       Siewe, 480 F.3d at

4    168-69 (“The speculation that inheres in inference is not

5    ‘bald’ if the inference is made available to the factfinder

6    by record facts, or even a single fact, viewed in the light

7    of common sense and ordinary experience. So long as an

8    inferential leap is tethered to the evidentiary record, we

 9   will accord deference to the finding.”).

10       Implausibility

11       Finally, the agency reasonably deemed Shi’s testimony

12   about her passport implausible.       The IJ was permitted to

13   draw inferences “from direct and circumstantial evidence,”

14   which is a “routine and necessary task of any factfinder.”

15   Id. at 167.   Shi was not clear about when and how she

16   obtained her passport and then conceded that she obtained

17   it shortly before she allegedly began attending a church.

18   The IJ reasonably inferred that her inconsistent answers

19   were attempts to conceal that she obtained her passport

20   (and thus anticipated travel abroad) before she began her

21   purported church involvement.       Id. at 168-69.
                                     6
1        The agency reasonably determined that Shi’s ability to

2    depart China using her own passport and later obtain a new

3    passport from the Chinese consulate in the United States,

4    despite being wanted by Chinese police, was implausible.      See

5    Ying Li v. Bureau of Citizenship & Immigration Servs., 529

6 F.3d 79, 83 (2d Cir. 2008).       The IJ’s finding was grounded

 7   in the record given the report from the Australian government

 8   detailing the comprehensive database Chinese authorities use

 9   at airports to ensure that fugitives are prevented from

10   leaving the country.    See Siewe, 480 F.3d at 168-69.

11       Given the inconsistencies about Shi’s actual involvement

12   in Christianity in China, her intentional misstatements about

13   her religion, and the implausibility of aspects of Shi’s

14   explanations and departure from China, the “totality of the

15   circumstances”   supports   the   agency’s   adverse   credibility

16   determination.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

17   Lin, 534 F.3d at 167.    The adverse credibility determination

18   is dispositive of asylum, withholding of removal, and CAT

19   relief because all three claims are based on the same factual

20   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

21   Cir. 2006).   Because Shi challenges only the agency’s adverse
                                    7
1    credibility determination in her brief, we do not reach the

2    agency’s separate analysis of her practice of Christianity in

3    the United States.   See Yueqing Zhang v. Gonzales, 426 F.3d
4    540, 541 n.1, 545 n.7 (2d Cir. 2005) (providing that issues

5    not raised in an opening brief are waived).

6        For the foregoing reasons, the petition for review is

7    DENIED. The motion for stay of removal is denied as moot.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                  8